Title: Thomas Jefferson to Patrick Gibson, 9 February 1817
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir
            Monticello Feb. 9. 17.
          
          I recieved in December from Mr Dufief of Philadelphia a letter of the 16th of that month informing me he had not recieved a sum of 31.D. which I had notified to him that you would be so kind as to remit him. I immediately inclosed him the sum in bank notes. a few days short time after this, say Jan. 19. your favor of the 16th came to hand inclosing my account, in which I found the remittance charged as of Aug. 4. I thereupon wrote to mr Dufief to ask whether he had not been mistaken, and I inclose you his answer in the negative. I now presume that you have charged the remittance when you ordered it, and that your correspondent in Philadelphia has by oversight omitted to make the paiment This however you will readily learn and set to rights. yours with great esteem & respect
          Th: Jefferson
        